Wickhem, J.
The merits of this controversy have been fully briefed and argued, but in the state of the record are not before the court and cannot be considered.
The order complained of does not purport to be a temporary injunction but this must be held to be its effect. It was made before issue joined, upon an order to show cause why an injunction pendente lite should not issue, and the complaint of plaintiff and certain affidavits constitute the sole basis for the order. It cannot be supposed that the trial court intended finally to dispose of the merits of this controversy in such a fashion.
This being true, the “granting or refusing of an injunction pendente lite is a matter within the sound discretion of the trial court and ... its order will not be reversed unless an abuse of discretion is shown.” Fassbender v. Peters, 179 Wis. 587, 191 N. W. 973; Valley I. W. Mfg. Co. v. Goodrick, 103 Wis. 436, 78 N. W. 1096. There being no showing or even contention that the trial court abused its discretion in preserving the status quo, the order must be affirmed.
By the Court. — Order affirmed.